REEVES, Chief Judge.
This is a second motion to the same effect. On December 15th last the plaintiff filed a motion “For Order Compelling Answers to Interrogatories.” And this motion was filed on January 12, 1950. After the first motion was filed the defendant undertook to answer the interrogatories. It is contended by said last motion and memorandum in support thereof that said answers were insufficient and evasive. No complaint is made to the answers returned to Interrogatories numbered 1, 2, 10, 13, 14, 15, 17 and 37. Objections are made, however, to all of the others. These have been examined.
1. The answer to Interrogatory No. 4 appears to be sufficient. This interrogatory is: “4. If defendant claims any error or inaccuracy in the account set out as Exhibit A to plaintiff’s complaint, which is not elicited by foregoing interrogatories, please identify and describe same as respects the nature, date and amount thereof.” The answer to this interrogatory is “No.” By this answer the defendant apparently means that it does not claim “any error or inaccuracy in the account set out as Exhibit A” to plaintiff’s complaint.
2. With respect to all the other interrogatories which have been examined, the answers do not conform to Rule.33, Federal Rules of Civil Procedure, 28 U.S.C.A. This rule requires that, “The interrogatories shall be answered separately and fully in writing under oath.” Some of the answers refer to depositions from which it is inferred that the plaintiff might learn proper answers. The rule does not so provide. The plaintiff has filed its motion under Rule 37, Federal Rules of Civil Procedure. In conformity with that rule, the defendant is now required to make prompt answers to the interrogatories, and this should be done within 10 days.